Citation Nr: 0630607	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What schedular evaluation is warranted for an umbilical 
hernia from May 29, 2002?

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for an 
umbilical hernia and assigned a noncompensable evaluation 
effective May 29, 2002 and denied entitlement to service 
connection for pes planus and residuals of a back injury.  
The appeal was thereafter transferred to the Columbia, South 
Carolina Regional Office.


FINDINGS OF FACT

1.  Since May 29, 2002, the veteran's umbilical hernia has 
not been manifested by evidence of a small hernia which is 
not well supported by a belt under ordinary conditions, or 
when there are healed ventral hernias or post-operative 
wounds with abdominal wall weakening and an indication for a 
supporting belt 

2.  A back disability is not shown by competent medical 
evidence to be related to service.

3.  The veteran does not have pes planus.


CONCLUSIONS OF LAW

1.  Since May 29, 2002, the criteria for a compensable 
evaluation for an umbilical hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7339 
(2005).

2.  Chronic residuals of a back injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

3.  Bilateral pes planus was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 
correspondence and the December 2002 rating decision fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the service 
connection claims, or notice how an effective date would be 
assigned if a compensable evaluation were granted for the 
hernia disorder.  The claims were readjudicated in a Marc 
2004 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disabilities on 
appeal is, however, harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and a higher initial disability evaluation.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

II.  Increased initial rating

Background

In a December 2002 rating decision service connection was 
granted for an umbilical hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7339, and a noncompensable evaluation was 
assigned effective May 29, 2002.  This evaluation has 
remained in effect.

The veteran's March 1984 separation examination noted an 
umbilical hernia.

VA treatment records dated between January 2001 and September 
2002 include a general surgery note dated in January 2002 
indicating that the veteran was evaluated for an umbilical 
hernia detected on a routine military physical examination.  
The veteran denied pain associated with hernia or obstructive 
symptoms.  The examination showed a soft abdomen with a 0.5 
centimeter (cm.) fascial defect palpated superior to the 
umbilicus.  There was no evidence of incarceration or 
strangulation.  Discomfort was present only on deep 
palpation.  The assessment was asymptomatic umbilical hernia 
detected on routine physical; no indication at this time to 
repair hernia.  An operative repair was recommended should 
the hernia become more painful or present evidence of 
obstruction or incarceration.  

In May 2002, the veteran was seen for complaints of 
epigastric pain and vomiting mostly after lying down at 
night.  He reported heartburn in the past and painless red 
blood in stool for several days and in the past.  The 
examination showed soft abdomen with minimal epigastric pain 
and no hepatosplenomegaly.  The assessment was epigastric 
pain, probable gastritis.

At his October 2002 VA examination, the veteran reported a 
ventral hernia, first noted on a separation physical in 1984.  
He reported nocturnal regurgitation and vomiting, but denied 
heartburn.  He reported black and bloody stools.  

The examiner indicated that the medical records showed the 
veteran injured his abdomen in a tank accident in October 
1983.  An abdominal film was taken which was unremarkable.  
There was evidence at his separation physical of March 1984 
of an umbilical hernia with no evidence of symptoms related 
to this.  The examiner opined that the symptoms the veteran 
described were more consistent with gastroesophageal reflux 
disease and not an umbilical hernia.  

The examination showed a 2 cm umbilical hernia, which was 
nontender to palpitation.  He had normal active bowel sounds 
with no hepatic or splenic enlargement.  The pertinent 
impression was umbilical hernia present on separation 
physical, but not symptomatic.  

Criteria

With respect to this claim the Board is not concerned with 
service connection, as that has already been established.  
Rather, it is the level of disability that is of concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.  The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected umbilical hernia is rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2005).  Under Diagnostic Code 7339, a 
noncompensable evaluation is for application when 
postoperative wounds are healed, cause no disability, and a 
supporting belt is not indicated.

A 20 percent evaluation is for application when there is 
evidence of a small hernia which is not well supported by a 
belt under ordinary conditions, or when there are healed 
ventral hernias or post-operative wounds with abdominal wall 
weakening and an indication for a supporting belt.

Analysis

The VA outpatient treatment records are negative for 
recurrence of the service-connected umbilical hernia.  
Indeed, the October 2002 VA examination showed an 
asymptomatic umbilical hernia.  The examiner noted that the 
veteran's reported symptoms were more consistent with 
gastroesophageal reflux disease and not an umbilical hernia.

Thus, in sum, the medical evidence does not indicate that a 
compensable rating is warranted for the service-connected 
umbilical hernia.  The record does not reflect recurrence of 
the hernia.  After a careful review of the record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected umbilical hernia.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).

III.  Service connection

Background

Service medical records show a notation in March 1983 that 
the veteran was involved in a tank accident one month prior 
and there was evidence of sore ribs.  In January 1984, the 
veteran complained of back pain from an accident three days 
prior and a history of back trouble.  

In early February 1984, he complained of a three month 
history of back pain.  The assessment was a muscle strain.  
Later, in mid February 1984, there were no symptoms.  Two 
days later persistent pain was noted.  

A physical in March 1984 referred to recurrent back pain, 
secondary to a tank accident.  A March 1984 separation 
examination noted pes planus.  Clinical examination revealed 
a normal spine.

In April 1984, the veteran was still complaining of back 
pain.  The examiner found no physical findings, and raised 
the question whether the appellant's symptoms involved a 
desire for secondary gain.  Three days later, he complained 
of mid-back pain.  

VA treatment records dated between January 2001 and September 
2002 show treatment for low back pain.  The veteran was seen 
for severe back pain in May 2002.  June 2002 x-rays showed a 
normal lumbosacral spine.  He complained of back pain in July 
2002.  It was noted that the veteran had unremarkable back x-
rays in the past.  The assessment noted that it could be 
muscle spasm related.  The condition was noted as less 
concerning in light of normal neurological examination.  The 
veteran was scheduled for a MRI and was given medication for 
pain.  The veteran was seen for a follow-up for his back pain 
later in mid July 2002.  The veteran complained of chronic 
recurrent low back pain which had been constant for two 
months.  The veteran denied a history of back trauma.  X-rays 
were normal.  

At his October 2002 VA examination the veteran reported 
having low back pain since a tank accident in service in 
1982.  The examiner noted the normal x-rays in June 2002, and 
that an August 2002 MRI showed a mild diffuse disc bulge with 
minimal flattening of the anterior thecal sac and posterior 
displacement of the transiting L5 nerve root, with no 
evidence of neural forminal or lateral recessed stenosis 
seen.  There was accompanying mild ligamentum flavum 
hypertrophy at the L4-L5 level.  At L5-S1 there was a shallow 
right paracentral herniated nucleus pulposus which displaced 
the transiting S1 nerve root posteriorly.  There was no 
evidence of lateral recess or neural foraminal stenosis.  

The examiner opined that the veteran had some degenerative 
disc disease and a herniated shallow right paracentral 
herniated disc at L5-S1 displacing transiting nerve root.  
However, in the absence of any medical record more precisely 
effecting his low back, and in the absence of any intervening 
medical record between the early 1980's and the present, the 
examiner was unable to conclude that his current low back 
pain was related to a tank accident.  The examiner noted that 
even if we assume that if it happened in-service, there was 
no indication that his low back was affected.  Therefore, he 
concluded that the veteran's current low back pain was not 
related to the tank accident.  The examiner did not otherwise 
relate a current back disorder to service.

Regarding pes planus the veteran reported he did not have pes 
planus, but rather he had frostbite injuries.  The 
examination showed mildly decreased arches.  The examiner 
noted the veteran's 1984 separation examination which noted 
pes planus.  X-rays showed mild hallux valgus deformity of 
the first metatarsophalangeal joint on the right.  There was 
no radiographic evidence of pes planus deformity.  The 
examiner did not diagnose pes planus, or otherwise link pes 
planus to service.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the record the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for residuals of a back injury and 
bilateral pes planus.  Although service medical records show 
treatment for back pain, the March 1984 separation 
examination revealed a clinically normal spine.  The medical 
records show no treatment for a back disorder until 2001, 
approximately 17 years after separation from active duty 
service.  In addition, after reviewing the record an October 
2002 VA examiner opined that he was unable to conclude that 
the veteran's current low back disorder was related to an in-
service tank accident.  The examiner noted that even if we 
assume that if a tank accident happened in-service, there was 
no indication that his low back was affected.  Therefore, he 
concluded that the veteran's current low back pain was not 
related to the tank accident.  

In the absence of a continuity of symptomatology and in light 
of the October 2002 opinion, the preponderance of the 
evidence is against the veteran's assertion that his current 
low back disability is related to service.  38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, service 
connection for residuals of a back injury must be denied.

With respect to the claim of entitlement to service 
connection for pes planus although the veteran's March 1984 
separation examination noted pes planus, the October 2002 VA 
x-rays showed no pes planus deformity.  There is no competent 
evidence that the appellant currently has pes planus.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  Where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for bilateral pes planus; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.  Under these criteria, 
a "disability" for VA compensation benefit purposes is not 
shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.


ORDER

Entitlement to a compensable evaluation for an umbilical 
hernia since May 29, 2002 is denied.

Entitlement to service connection for residuals of a back 
injury and for bilateral pes planus is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


